Citation Nr: 0525625	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active service from December 1942 to 
June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to a compensable 
evaluation for bilateral pes planus.  The veteran appealed 
this determination.  During the pendency of this appeal, 
jurisdiction over this claim was transferred to the RO in 
Reno, Nevada.  

The veteran testified in February 2003 via videoconference 
hearing before a Veterans Law Judge (VLJ) from the Board.  
The VLJ that conducted this hearing will make the final 
determination in this appeal.  See 38 U.S.C.A. §§ 7102(a), 
7107(c) (West 2002).

The Board remanded this case for development of the evidence 
in December 2003.  In April 2004, an Agency of Original 
Jurisdiction (AOJ) increased the evaluation for bilateral pes 
planus from zero to 10 percent.  The case was returned to the 
Board.

The Board again remanded this case for development of the 
evidence in January 2005.  By rating decision of June 2005, 
the AOJ again increased the evaluation for bilateral pes 
planus to 30 percent.  The case has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination 
regarding the issue decided below has been obtained.

2.  The veteran's bilateral pes planus is characterized by 
slight pronation, valgus deformity, tender Achilles tendon 
and plantar surface, callosities, and exacerbation of pain 
and lack of endurance with use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in October 2001 and January 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to an increased evaluation for his 
bilateral pes planus.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim, which would include that in 
his possession, to the RO.  A Statement of the Case (SOC) 
issued in July 2002 and Supplemental Statements of the Case 
(SSOC) issued in October 2004 and June 2005, informed him of 
the applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  Finally, the VCAA notification letter of 
October 2001 was issued to the veteran prior to the initial 
adverse determination in the rating decision of November 
2001.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letter 
issued to the appellant in October 2001 and January 2004.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By 
letters issued in October 2001 and January 2004, the veteran 
was requested to identify and/or submit evidence pertinent to 
the claim on appeal.  The only treatment the veteran has 
identified is through his local VA Medical Center (VAMC).  
All identified and pertinent service and VA treatment records 
have been obtained and incorporated into the claims file.  
The veteran also submitted private treatment records in March 
2003.  Thus, further development for medical/treatment 
records is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in November 2000, 
May 2002, March 2004, March 2005, and May 2005.  These 
examinations noted accurate medical histories, findings on 
examination, and the appropriate diagnoses and opinions on 
functional ability.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 205-07 (1995).  The examiners of 
November 2000, March 2004, March 2005, and May 2005 had an 
opportunity to review the medical history contained in the 
veteran's claims file.  Therefore, the Board finds that these 
examinations are adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran provided testimony at a hearing before the Board 
in February 2003.  A transcript of this hearing has been 
incorporated into the claims file.  Based on the above 
analysis, the Board concludes that all pertinent evidence 
reasonably obtainable regarding the issue decided below has 
been obtained and incorporated into the claims file.  

As noted above, VA remanded this case for development in 
December 2003 and January 2005.  In December 2003, the AOJ 
was requested to obtain VA treatment records and a 
compensation examination, and readjudicate the claim.  The 
AOJ obtained VA treatment records in March 2003 and January 
2004, obtained a VA compensation examination in March 2004, 
and readjudicated the claim in the SSOC of October 2004.  In 
January 2005, the AOJ was again requested to obtain VA 
treatment records and a compensation examination, and 
readjudicate the claim.  The VA treatment records were 
obtained in March 2005, a compensation examination was 
obtained in March/May 2005, and the claim was readjudicated 
in the SSOC of June 2005.  The Board finds that the AOJ has 
fully complied with its remand instructions and the remand 
instructions do not provide any basis for further 
development.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Bilateral Pes Planus

The veteran has contended that he should be assigned a higher 
evaluation for his bilateral pes planus.  At his Board 
hearing in February 2003, he testified that both his arches 
were flattened out.  He claimed to have pain and weakness 
with walking and standing, and these symptoms were worse when 
using stairs.  The pain in his feet made it difficult for him 
to stand for any length of time.  He reported that he could 
only walk half a block before he needed to stop and rest his 
feet, and could only stand for approximately 30 minutes 
before he would have to sit down.  The veteran indicated that 
VA had recently provided him with arch supports for his feet, 
but he denied ever using special shoes.  He denied using any 
type of medication to alleviate his foot symptoms, but noted 
that arch supports did help him.

The veteran was afforded a VA compensation examination in 
November 2000.  He denied having any pain in his right foot.  
The veteran reported having difficulty with his balance when 
standing for long periods, and stiffness, more in this left 
foot than right.  He denied having swelling, heat, or redness 
in his feet.  He also complained of pain in his low back with 
prolonged standing.  The veteran indicated that he currently 
used "Dr. Scholl's shoes", but denied using shoe inserts or 
any medication regarding his feet.  He acknowledged that he 
could ambulate one mile without any difficulty, and then was 
stopped not by his feet but by shortness of breath.  
Prolonged standing precipitated discomfort in his feet.  

On examination, the veteran ambulated with a "heel-toe 
strike" and a stable gait, but his feet were slightly 
supinated while he ambulated.  The veteran could walk on his 
heels and toes.  While sitting, the feet were slightly 
supinated.  During weight bearing, the right foot arch would 
flatten with loss of the arch.  There was a small amount of 
excessive wear on the lateral aspect of the soles of both of 
his shoes.  There was no pain to palpation of both feet and 
there was no reported pain during range of motion testing.  
There was no instability to manual manipulation of the feet.  
There was slight malalignment of the Achilles tendon when 
standing.  The degree of valgus angulation at the os calcis 
on the right foot was 20 degrees and on the left was 10 
degrees.  The veteran had hallux valgus with a deviation of 
10 degrees on both feet.  There was a bunion on the right 
foot that was not tender to touch and had no redness or 
breakdown.  There was a callus measuring 0.5 millimeters (mm) 
that was not red, tender, or evidenced drainage.  X-rays of 
the feet revealed remote left calcaneal fracture with 
secondary altered contour, right bunion formation with 
regional osteoarthritic changes, minor hallux valgus, and 
mild osteoarthritic changes about the left first metatarsal 
head.  The diagnosis was pes planus of the right foot.  

VA compensation examination in May 2002 noted that the 
veteran complained of having considerable pain on walking.  
He wore special shoes that the examiner indicated that the 
lateral side of each shoe was worn out.  On examination, the 
feet appeared normal.  There was marked pes planus present.  
The ankle and toes had full range of motion.  The diagnosis 
was pes planus.  

VA outpatient record of August 2002 noted that the veteran 
had a flat foot condition and the feet were painful upon 
palpation and range of motion.  There were no open lesions 
present on the feet.  The assessment was pes planus and the 
veteran was referred for fitting of custom molded orthotics.  
In January 2003, the veteran reported that his shoe inserts 
made his feet feel better.  On examination, the feet were 
reported to be painful.  There were no open lesions.   The 
assessment was flatfoot.  Outpatient examination in March 
2002 noted that the veteran's orthotic fit the contour of the 
veteran's feet well and the veteran indicated that the 
orthotics felt good.  There were no open lesions on the feet.  
The assessment was flatfoot.  A bilateral foot X-ray taken in 
September 2002 noted unchanged pes planus deformity of both 
feet, old healed compression fracture of the calcaneus on the 
left, and minimal hammertoe deformities with degenerative 
changes.

Another VA compensation examination was given to the veteran 
in March 2004.  He complained that his feet would hurt after 
climbing one flight of stairs.  On a scale from one (no pain) 
to ten (severe pain), the veteran reported that his feet were 
constantly painful at a level from three to six.  When 
shopping with his spouse, his foot pain would be at a level 
of seven to ten.  He could only stand for 30 minutes due to 
his foot pain.  The veteran also reported that he took over-
the-counter medication to relieve the discomfort in his feet.  
On examination, there was definite pes planus with some 
inward rotation.  There was hallux valgus of the right great 
toe overlapping the number two toe, and hammer toes of the 
second and third toes on each foot.  There was tenderness to 
palpation over the metatarsophalangeal joints, worse in the 
right foot than the left.  The plantar ligament in both feet 
was tender and the mid foot out to the toes was not fixed, 
but flexible.  The insertion of the Achilles tendon on to the 
calcaneus is angled inward for both feet and the insertion 
was tender at both calcanei.  No specific diagnosis was 
reported.

A VA compensation examination of March 2005 noted the 
veteran's complaint of bilateral foot pain.  He reported a 
history of using comfortable shoes and inserts to alleviate 
his foot problems.  He currently used custom orthotics, but 
only used these inserts intermittently as he felt they 
aggravated his right ankle and knee pain, and caused him to 
feel "off balance."  His foot pain was aggravated by weight 
bearing for more than five to ten minutes and he tended to 
wear down the outsides of the soles of his shoes.  He 
reported that he had foot pain that was worse at night and 
when walking or standing.  At night his level of pain was at 
five and during walking his level of pain was at eight.  
These episodes during walking were reported to happen three 
or four times a week and the increased pain would last for an 
hour or two.  During flare-ups of his symptoms, he would have 
to rest and elevate his feet.  The veteran estimated that he 
could walk about one quarter to half a block before he 
experienced pain and cramping in his toes.  He also 
complained of weakness in his feet and ankles, stiffness with 
sitting, intermittent swelling with over use, heat with over 
use, and fatigability with weight bearing.  

On examination, the veteran was wearing evenly worn, fairly 
new Dr. Scholl's shoes.  His posture was relaxed, but he 
walked with a marked limp.  He was able to heel and toe walk, 
but was unsteady during this maneuver and reported bilateral 
foot pain.  The left foot had more pronounced pes planus than 
the right, with a bony deformity around the lateral malleolus 
of both feet.  With standing, the posterior view of both feet 
revealed noticeable eversion of the heels.  There was 
bilateral hammertoe deformity of the second, third, and 
fourth toes.  There was tenderness of the Achilles tendon of 
both feet during palpation, which could not be corrected with 
manipulation.  There was exquisite tenderness of the both 
heel pads and long the plantar fascia moving toward the toes.  
Both feet had callus formation existed with cracking on the 
calcaneus.  Examination of the right foot revealed hallux 
valgus was present with the right great toe.  On a scale from 
one (none) to five (full), muscle strength in both feet was 
rated as five.  X-ray of the feet revealed bilateral pes 
planus deformity, noted to be minimal in the right foot and 
moderate in the left foot.  There was bilateral early bunion 
formation, slightly more marked in the right foot.  There 
were also hammertoes present with associated degenerative 
changes.  The diagnoses were bilateral pes planus deformity, 
hammertoes with degenerative changes, and bilateral bunion 
formation.

A final VA compensation examination was afforded the veteran 
in May 2005.  The veteran was wearing new shoes with the 
lateral posterior portion of the heels, and the lateral 
portion of the forefoot, more worn that the rest of the sole.  
The veteran walked with a limp and an antalgic gait favoring 
the left foot.  He could walk with his heel first striking 
then to the toe, but had pain when doing so and preferred to 
walk "toes down first" and take short steps.  The veteran 
could walk on his toes and heels, but this was painful.  He 
was able to rise upon his toes, which the examiner indicated 
showed good plantar flexion strength.  However, he could not 
sustain this for walking, and attempting to dorsiflex with 
weight bearing caused immediate pain in the calcaneus areas.  
The veteran's left foot had more marked pes planus than the 
right, especially when standing.  There was bony deformity 
around the lateral malleolus of both feet.  When standing, 
the left foot had 15 degrees of valgus deformity of the left, 
but the examiner could not determine whether this was 
correctable with manipulation.  The Achilles and plantaris 
tendons were tender to touch.  There was exquisite tenderness 
at the insertion of the plantaris tendon on the calcaneus and 
out towards the toes.  The Achilles tendon was uncomfortable 
on standing and non-weight bearing, and was corrected on non-
weight bearing only with discomfort.  Callus formation was 
present on the medial portion of the heel, which the examiner 
commented was typical for pes planus, as this area usually 
was not involved in weight bearing unless the foot was 
deformed.  Lateral callosities were also present.  There was 
no marked callosity of the metatarsophalangeal joints.  There 
were hammertoes in the second, third, and fourth toes of both 
feet.  There was hallux valgus of the right great toe with 
bunion formation at the metatarsophalangeal joint.  On 
standing, the right great toe overlapped the second toe.  
There was also hallux valgus present in the left foot.  The 
left foot was displaced in valgus by 10 degrees, while the 
right foot displacement was 30 degrees.  These deformities 
were fixed and not correctable to manipulation, as such 
manipulation would cause the veteran discomfort.  The 
diagnoses included bilateral pes planus deformity; hammertoes 
with degenerative changes of the second, third, and fourth 
toes; and bilateral bunion formation that was more marked on 
the right foot which caused a more marked hallux valgus 
deformity in the right foot.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code, which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  However, 38 C.F.R. 
§ 4.14 does not prevent separate evaluations for the same 
anatomic area under different diagnostic codes that evaluate 
different functional impairments.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The veteran's bilateral pes planus is currently rated as 30 
percent disabling, effective from April 13, 2000 (the dated 
of the veteran's claim for increase) under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5276.

Under Code 5276, a 30 percent evaluation requires severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use of accentuated, indication of swelling on use, and 
characteristic callosities.  For a 50 percent evaluation, 
Code 5276 requires bilateral pronounced pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, which are not improved by 
orthopedic shoes or appliances.

In November 2000, it was noted that the veteran had a slight 
supination of his feet.  All compensation examinations since 
March 2004 have noted that the veteran's feet have a valgus 
deformity, that is, they turn outward.  All compensation 
examinations have noted the existed of calluses and bunions, 
which the examiner of May 2005 noted was typical for pes 
planus.  The VA outpatient records and the compensation 
examinations since March 2004 have confirmed tenderness of 
the Achilles tendon and the plantar surfaces of both feet.  
The examiners of March and May 2005 noted that the plantar 
surface was "exquisitely" tender.  Since March 2004, the 
examiners have noted abnormalities with the veteran's gait 
and ability to ambulate.  The examiners have also established 
the existence of bilateral hammertoes affecting the second, 
third, and fourth toes; and hallux valgus affecting both 
great toes.

The Board finds that the preponderance of the medical 
findings is against the award of a 50 percent evaluation 
under Code 5276.  There is no medical evidence of marked 
pronation, marked inward displacement, or severe spasm of the 
Achilles tendon.  The veteran has provided lay evidence at 
his hearing in February 2003 and during his examination in 
March 2005 that the orthotics provided by VA has helped 
alleviate his pes planus symptoms.  This is corroborated by 
the findings made in the VA outpatient records discussing the 
making and fitting of the orthotics.  While the evidence does 
confirm tenderness of the Achilles tendon, neither the 
veteran nor his examiners have noted any evidence of spasm 
associated with this tendon.  The most recent examinations 
have corroborated "exquisite" tenderness along the plantar 
surface of both feet.  While the Board concedes that this 
finding could be considered analogous to the term "extreme 
tenderness," this is the only objective finding compatible 
with the rating criteria for a 50 percent evaluation.  
Finally, the examiner of May 2002 noted the overall level of 
deformity as "marked," and the March 2004 examiner found an 
overall "definite" deformity.  These descriptions more 
closely fit the criteria of a 30 percent evaluation (which, 
as noted above, rates a "marked deformity") than that of a 
50 percent evaluation, which requires evidence of an overall 
"pronounced" deformity.  As the criteria for a 50 percent 
evaluation have not been met or approximated, the award of a 
higher evaluation is not warranted.

The March 2005 examiner did describe the veteran's pes planus 
as "more pronounced" in the left foot, and the May 2005 
examiner noted the pes planus was "more marked" in the left 
foot.  The Board finds that when these descriptions are read 
in the context of the examination reports, the phrases are 
descriptive of the degree of pes planus compared between the 
two feet, and not a description of the overall level of 
deformity due to pes planus.  In other words, the examiners 
of March and May 2005 noted that pes planus in the left foot 
was worse than the right, and their statements were not a 
declaration that the veteran's pes planus deformity was 
pronounced in degree.  This finding is corroborated by the 
radiological studies taken in connection with the March 2005 
examination that found minimal pes planus deformity in the 
right foot and moderate deformity in the left.  

The Board notes that consideration of a higher evaluation by 
analogy under Codes 5003, 5277, and Codes 5279-84 is not 
appropriate, as an evaluation in excess of 30 percent is not 
authorized by any of these diagnostic codes.  See 38 C.F.R. 
§ 4.20.  Code 5278 (claw foot/pes cavus) does allow a 50 
percent evaluation.  Criteria at this diagnostic code require 
marked contraction of the plantar fascia with dropped 
forefoot, all toes hammertoes, very painful callosities, and 
marked varus deformity.  The medical evidence discussed above 
does not establish the existence of marked contraction of the 
plantar fascia with dropped forefoot, very painful 
callosities, and marked varus deformity.  As is repeatedly 
noted, the veteran's foot deformity is of a valgus nature and 
there are no objective findings that the veteran's calluses 
were very painful.  While the veteran has significant 
hammertoe deformity, this deformity has not been associated 
with his fifth toe and, therefore, cannot be said to affect 
all toes.  Thus, there is no basis to find that the veteran's 
bilateral pes planus symptoms are analogous to the criteria 
for a 50 percent evaluation under Code 5278.

Finally, the Board turns to consider the evidence, 
predominately lay evidence, of symptomatic flare-up 
associated with the bilateral pes planus.  See 38 C.F.R. 
§§ 4.40, 4.40; DeLuca, supra.  These symptoms have been 
consistently noted to include increased pain, feelings of 
instability, stiffness, swelling, heat, weakness, 
fatigability, and lack of endurance.  The medical evidence 
has not corroborated the existence of weakness, instability, 
or fatigability in the feet.  Examiners in March and May 2005 
both found full or significant strength in the feet.  The May 
2005 examiner noted that it was not weakness or fatigue that 
limited use of the feet, but instead pain and discomfort 
during use.  Also, the veteran's lack of endurance has 
consistently been attributed by the veteran to the increased 
level of pain.  Based on the veteran's description of his 
limitations with activity and the objective medical findings, 
the Board finds that the veteran suffers with increased pain 
during motion/weight bearing and lack of endurance due to 
increased levels of pain.  Such symptomatic exacerbation is 
more analogous to the criteria for a 30 percent evaluation 
under Code 5276, than a 50 percent rating.  The 30 percent 
criteria specifically discuss "pain on manipulation and use 
accentuated."  These criteria are similar to the veteran's 
description of his limitations due to pain and lack of 
endurance.

Based on that above analysis, the Board finds that the 
preponderance of the most probative evidence is against an 
increased evaluation (in excess of 30 percent) for bilateral 
pes planus.  While the veteran is competent to report his 
symptoms, the medical findings do not support higher 
evaluations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with pes planus, his lay evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against any claim for a 
higher evaluation and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent disabling for bilateral pes planus is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


